December 3, 2008 VIA FACSIMILE (202-772-9208) AND EDGAR TRANSMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-0306 Attn:Gregory Dundas, Esq. Staff Attorney Division of Corporation Finance Re:Capital Bank Corporation Registration Statement No. 333-155567 Request for Acceleration Dear Mr. Dundas: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Capital Bank Corporation (the “Registrant”) hereby requests that the Registrant’s Registration Statement on Form S-3 (File No. 333-155567), be declared effective on Tuesday, December 9, 2008, or as soon thereafter as is practicable. If you have any questions, please contact me at (919) 645-6312. Thank you in advance for your assistance. Sincerely, /s/ Nancy A. Snow Nancy A. Snow Vice President and Corporate Secretary cc:Mr.
